DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-15, Species 1, figure 3, and Species (ii), figure 5 in the reply filed on 8/24/2021 is acknowledged.
Claims 1-9 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.

Information Disclosure Statement
	The information disclosure statement (IDS) dated 11/19/2021 has been received and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (U.S. 7,255,328) in view of Butler et al. (U.S. 2014/0264134).
Hunter discloses a valve component, comprising: a bulk material (17) having a first surface and a second surface (either the left and right sides of the gate, or the seats, see col. 2, ll. 63-64 and col. 5, ll. 60); a first portion of a nitride layer (27, see col. 3, ll. 2) overlying the first surface; a second portion of the nitride layer overlying the second surface (27, see col. 2, ll. 65-67 and col. 3, ll. 2); and a thermal 
Hunter does not appear to disclose the thermal spray layer being harder than the bulk material or the bulk material having a substantially ferritic crystal structure (although Hunter does disclose using various corrosion-resistant steel alloys in col. 2, ll. 55-64).
Butler teaches it was known in the art to use AISI 4140 steel for a valve and seat (para. 58).  AISI 4140 has a ferritic crystal structure at least per the applicant’s claim 13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter by having the bulk material be AISI 4140 steel as taught by Butler as Hunter desires the material to be corrosion resistant (col. 2, ll. 55-56) and AISI 4140 steel is known to be corrosion resistant and can also be heat treated, hardened, and carbonized (see para. 58 of Butler).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter such that the spray layer is harder than the bulk material, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.  As Hunter desires the spray coating to be stiff and wear resistant (col. 4, ll. 34-41), having the spray coating be harder than the bulk material would increase the wear resistance of the valve.
Regarding claim 11, Hunter as modified further discloses the bulk material having a hardness of less than 50 HRC (as evidenced by the attached “4140 Alloy Steel Data Sheet” where 4140 steel has a prehardened condition of 28/32 HRC).
Hunter does not appear to disclose the specific hardness of the nitride layer such as the nitride layer being at least 60 HRC.

Regarding claim 15, Hunter as modified further discloses the claimed invention but does not appear to explicitly disclose the nitride layer being at least 100um in thickness.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hunter by having the nitride layer be at least 100um in thickness since a change in size of a component has been generally held to be within the level of ordinary skill in the art.  MPEP2144.04.  The motivation for doing so would be to have the hardened nitride layer be thicker and of a thickness such that the valve is more durable and wear resistant as desired by Hunter.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Butler as applied to claim 10 above, and further in view of Watson et al. (U.S. 6,073,648).
	Hunter as modified discloses the claimed invention but does not appear to disclose wherein the valve component comprises a plug, the first surface defines a bore hole radially though the plug, and the thermal spray layer is formed by performing a thermal spray coating on the second portion of the nitride layer.
	Watson teaches that gate valves (like Hunter) and rotary plug ball valves are alternative equivalents (see also Harrel et al. (U.S. 2019/0383405 showing alternative equivalent embodiments of a gate valve and plug valve) and each can have similar coatings applied (see col. 4, ll. 30-34) with the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hunter such that the valve is a ball plug valve and the bore hole through the plug also has the hardened nitride layer as Watson (and as evidenced by Harrel) teaches that a ball type plug valve and gate valve are alternative equivalents and the application of a similar coating/hardening process to the bore hole increases the durability and wear resistance of the valve especially where the fluid is flowing and contacting the valve and prevents abrasive and erosive particulate material from damaging the valve and on a ball valve that is able to be actuated by rotation instead of reciprocation and can take up less overall space.
Regarding claim 13, Hunter as modified further discloses wherein the bulk material is at least one of American Iron and Steel Institute (AISI) 4140 alloy steel or AISI 4141 alloy steel (as taught above by Butler, see para. 58 of Butler).
Regarding claim 14, Hunter as modified further discloses the valve component comprising an insert (the seat).
Hunter does not appear to disclose the first surface comprising an outer surface of the insert and the second surface comprising an inner surface opposing the outer surface and the inner surface being in contact with a plug.
Watson teaches that gate valves (like Hunter) and rotary plug ball valves are alternative equivalents (see also Harrel et al. (U.S. 2019/0383405 showing alternative equivalent embodiments of a gate valve and plug valve) and having a seat (reads on insert) that contacts a ball plug valve (the unlabeled seat that forms passageway 24a and 24 that contacts the ball 26) with the seat having the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hunter by having the valve be a ball valve with the seat having the surface treatments (such as the hardening, coating, etc.) at the point of contact between the seat and plug in order to have the seat be more durable and wear resistant as desired by Hunter and on a ball valve that is able to be actuated by rotation instead of reciprocation and can take up less overall space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter (U.S. 8,490,950) additionally discloses a hardening process applied to a valve body and a further thermal spray coating over the hardened surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753